Citation Nr: 1126081	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  09-27 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether recoupment of special separation benefits (SSB) in the amount of $101,896.78 was proper.

(The issues of entitlement to an effective date prior to July 27, 2004, for the grant of service connection for right knee disability, entitlement to an initial rating in excess of 10 percent for right knee disability from July 27, 2004, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for lung disability are addressed in a separate Board decision).


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from May 1962 to May 1966 and from July 1980 to June 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decisional letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Veteran is unrepresented in this appeal.

The Veteran presented testimony at a Travel Board hearing in April 2011 before the undersigned Veterans Law Judge.  In March 2009 the Veteran gave testimony before a hearing officer at the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The issue in this case has been styled as whether recoupment of special separation benefits (SSB) in the amount of $101,896.78 was proper.  A review of the claims file reveals, however, that an October 22, 2007 letter from the Department of Defense, Finance and Accounting Service, Retired and Annuity Pay, indicates that the Veteran's SSB had been recouped, in its entirety, from the Veteran's military retirement pay and from a lump-sum payment made by the Veteran.

Records indicate that in a May 2007 RO decision the Veteran was awarded VA disability benefits for a service-connected right knee disability, rated 10 percent disabling, effective July 27, 2004.  While correspondence from the Defense Finance and Accounting Service (DFAS) indicated that the SSB payment had been recouped (or repaid) at least as of October 2007, VA correspondence dated subsequent to October 2007 (for example, in March 2008 and April 2008) appear to indicate that VA was still either recouping or in the process of recouping the SSB payment from the Veteran's VA disability compensation payments that were scheduled to be paid.

According to the July 2009 statement of the case, and as essentially confirmed by the Veteran (April 2011 Board hearing transcript, page 14), the Veteran began receiving retirement pay in November 2004.

Although not stated in overt terms, the Veteran essentially seeks an accounting and characterization of his VA disability benefits that were to be paid, effective July 27, 2004 through October 31, 2004 (in other words, prior to the receipt of retirement pay), and subsequent to November 1, 2004, the effective date of the receipt of retirement pay.

Based on the foregoing, and based on a lack of clarity of the materials of record and associated with the claims file, the Board finds that the Veteran should be provided a more detailed accounting of the characterization of his VA disability benefits that were awarded, effective July 27, 2004.  As a separate Board decision has granted the Veteran an earlier effective date of service connection for right knee disability, the AOJ must also discuss the impact, if any, of that determination on the instant appeal.

Accordingly, the case is REMANDED for the following action:

The AOJ must provide the Veteran an accounting and characterization of his VA disability benefits that were to be paid, effective July 27, 2004 through October 31, 2004, and subsequent to November 1, 2004.  The RO must reconcile the characterization of his VA disability benefits that were to be paid, effective July 27, 2004 through October 31, 2004, and subsequent to November 1, 2004, with the October 22, 2007 letter from the Department of Defense, Finance and Accounting Service, Retired and Annuity Pay, which indicates that the Veteran's SSB had been recouped, in its entirety, from the Veteran's military retirement pay and from a lump-sum payment made by the Veteran.  The RO must also indicate the impact, if any, the separate Board decision grant of an earlier effective date for service connection for right knee disability has on the instant appeal.  The Veteran should be afforded an appropriate period to respond to the VA correspondence.

Thereafter, the RO should readjudicate the claim of whether recoupment of special separation benefits (SSB) in the amount of $101,896.78 was proper.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


